Case 2:19-cv-00149-JRS-MG Document 117 Filed 07/20/21 Page 1 of 5 PageID #: 851




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LEONARD MCQUAY,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:19-cv-00149-JRS-MG
                                                      )
 RICHARD BROWN, et al.                                )
                                                      )
                               Defendants.            )


                    Order Granting Motion for Partial Summary Judgment

        Plaintiff Leonard McQuay, an inmate at Wabash Valley Correctional Facility ("WVCF"),

 brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging, among other things, that defendant

 Warden Richard Brown violated his First Amendment rights by keeping him in the Restricted

 Movement Unit ("RMU") and not permitting him to attend group religious services. Warden

 Brown argues that he is entitled to summary judgment based on qualified immunity from Mr.

 McQuay's claims because Mr. McQuay's placement in the RMU was based on legitimate

 penological interests. For the following reasons, the motion for summary judgment is granted.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). The moving party is entitled to summary judgment if

 no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). The Court views the record in the light most favorable to the non-

 moving party and draws all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R.

 Co., 884 F.3d 708, 717 (7th Cir. 2018).
Case 2:19-cv-00149-JRS-MG Document 117 Filed 07/20/21 Page 2 of 5 PageID #: 852




                                             II. Facts

        Mr. McQuay is a Sunni Muslim. Dkt. 99-1 at 10 (McQuay Dep. at 18:14-15). Before he

 was placed in the RMU, Mr. McQuay attended religious services every Friday. Id. at 10 (McQuay

 Dep. at 18:4-9). The Friday services consisted of a worship service (Jumah) and a study meeting

 (Taleem). Id. at 10-11 (McQuay Dep. at 18:25-19:17). Mr. McQuay also attended a religious

 library meeting, held once per month, at which inmates could study and watch videos about Islam

 in the chapel. Id. at 12 (McQuay Dep. at 19:23-20:13).

        Mr. McQuay was admitted to the RMU at WVCF in September of 2018. Dkt. 2 at 9, 11;

 dkt. 99-1 at 5, 8-9 (McQuay Dep. at 13:8-13, 16:20-17:10). The form requesting admittance to

 RMU stated:




 Dkt. 99-2.

        Group religious services were not available to Mr. McQuay in the RMU. Id. at 15 (McQuay

 Dep. at 27:16-18). But Mr. McQuay did daily prayers—five times per day—in his cell. Id. at 19

 (McQuay Dep. at 31:20-25). He also had access to religious texts, religious artifacts, and prayer

 rugs. Id. at 20-21 (McQuay Dep. at 32:18-33:4). There was no limit on what religious materials

 Mr. McQuay could have. Id. at 22 (McQuay Dep. at 34:4-13). And there is an Islamic chaplain

 who visits the facility, but Mr. McQuay doesn't think he made any requests while he was in the

 RMU to see him. Id. at 30-31 (McQuay Dep. at 42:17-43:5).

        Mr. McQuay met with his prison counselor and Warden Brown in early September 2018

 to discuss his placement in the RMU and the denial of access to religious services. Id. at 23-24

                                                2
Case 2:19-cv-00149-JRS-MG Document 117 Filed 07/20/21 Page 3 of 5 PageID #: 853




 (McQuay Dep. at 35:5-36:13). At that meeting, Warden Brown told Mr. McQuay that he needed

 to discuss the reasons for the placement with correctional staff. Id. at 23 (McQuay Dep. at 35:16-

 18). Mr. McQuay spoke with Warden Brown again in about October 2018 about potentially being

 transferred out of the RMU, and Warden Brown directed the counselor "to look into the whole

 situation about [Mr. McQuay] getting out of RMU." Id. at 25-26 (McQuay Dep. at 37:6-38:13).

 On November 14, 2018, Warden Brown emailed facility staff asking if there was any specific

 reason to keep Mr. McQuay in the RMU other than "we had heard he was running the wing and

 controlling showings/phones/J-pay in the past." Dkt. 99-3. Assistant Warden Frank Littlejohn

 responded, stating:




 Id. Mr. McQuay's release from the RMU was approved on November 19, 2018. Dkt. 99-4.

                                              III. Discussion

         Warden Brown seeks summary judgment arguing that he is entitled to qualified immunity

 on Mr. McQuay's claim.

         Qualified immunity shields a state official from liability unless the plaintiff shows "(1) that

 the official violated a statutory or constitutional right, and (2) that the right was 'clearly established'

 at the time of the challenged conduct." Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (quoting

 Harlow, 457 U.S. at 818). To avoid "[u]nnecessary litigation of constitutional issues" and

 expending scarce judicial resources that ultimately do not impact the outcome of the case, the

 Court may analyze the "clearly established" prong without first considering whether the alleged

 constitutional right was violated. Pearson v. Callahan, 555 U.S. 223, 236-37 (2009).



                                                     3
Case 2:19-cv-00149-JRS-MG Document 117 Filed 07/20/21 Page 4 of 5 PageID #: 854




        Warden Brown argues that placing Mr. McQuay in the RMU where he was not allowed to

 attend group religious services did not violate his clearly established First Amendment rights

 because his placement there was temporary and was based on legitimate penological reasons.

 Indeed, "when a prison regulation impinges on inmates' constitutional rights, the regulation is valid

 if it is reasonably related to legitimate penological interests." Turner v. Safley, 482 U.S. 78, 89

 (1987). This determination relies on the following factors:

        (1) whether a valid, rational connection exists between the regulation and a
        legitimate government interest behind the rule; (2) whether there are alternative
        means of exercising the right in question; (3) what impact accommodation of the
        asserted constitutional right would have on guards, other inmates, and on the
        allocation of prison resources; and (4) what easy alternatives exist to the regulation
        because, although the regulation need not satisfy a least restrictive alternative test,
        the existence of obvious alternatives may be evidence that the regulation is not
        reasonable.

 Kemp v. Liebel, 877 F.3d 346, 353 n.5 (7th Cir. 2017). But this test does not "create clearly

 established law outside an obvious case." Id. at 353.

        Here, when Mr. McQuay was placed in the RMU and denied access to group religious

 services, it was not clearly established that this action would violate his First Amendment rights.

 "It has never been clearly established that inmates have a right to inmate-led group worship under

 the First Amendment," and prison officials do not violate the First Amendment when they deny

 inmate-led group worship for security reasons. West v. Grams, 607 F. App'x 561, 565 (7th Cir.

 2015). Here, Warden Brown has explained that placing Mr. McQuay in the RMU and thereby

 restricting his movement—including excluding him from group religious services—was based on

 the suspicion that Mr. McQuay was involved in trafficking contraband. See dkt. 99-2. Prevention

 of trafficking contraband is certainly a legitimate security objective. And there is no evidence that

 Warden Brown unreasonably relied on the report that Mr. McQuay was suspected of participating

 in trafficking or that he failed to investigate Mr. McQuay's complaints about his placement. Thus,

                                                  4
Case 2:19-cv-00149-JRS-MG Document 117 Filed 07/20/21 Page 5 of 5 PageID #: 855




 a reasonable prison official in Warden Brown's position would not have known that he was

 violating clearly established law when excluding Mr. McQuay from group religious services

 because of suspicions that he was trafficking contraband. Warden Brown is therefore entitled to

 qualified immunity on Mr. McQuay's claim.

                                           IV. Conclusion

        Warden Brown's motion for partial summary judgment, dkt. [98], is granted. The claims

 against Richard Brown are dismissed, and the clerk shall terminate Warden Brown as a defendant

 on the docket.

        No partial final judgment shall issue as to this claim. The claims against the remaining

 defendants shall proceed to a settlement conference or trial if one is necessary. The Court is

 currently attempting to recruit counsel to represent Mr. McQuay for these purposes. The Court

 will notify the parties when that step is complete and will direct further proceedings at that time.

 IT IS SO ORDERED.



 Date: 7/20/2021




 Distribution:

 LEONARD MCQUAY
 874304
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 All Electronically Registered Counsel




                                                  5
